 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN CHRISTOPHER CARTER,                       No. 2:18-cv-0823 MCE AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    MEGAN J. BRENNAN, Postmaster
      General,
15
                         Defendant.
16

17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On December 18, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 18. Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 18, 2019 (ECF No. 18), are

28   ADOPTED in full;
                                                       1
 1          2. Defendant’s motion to dismiss (ECF No. 16) is GRANTED and this action is

 2   DISMISSED with prejudice for lack of prosecution and for failure to comply with the court’s

 3   order, see Fed. R. Civ. P. 41(b) and Local Rule 110; and

 4          3. The Clerk of the Court is directed to close the case.

 5   IT IS SO ORDERED.

 6   Dated: February 4, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
